EXHIBIT 10.30

First Amendment to
Second Amended and Restated Receivables Sale Agreement and
First Amendment to
Amended and Restated Receivables Loan Agreement

This First Amendment to Second Amended and Restated Receivables Sale Agreement,
dated as of September 30, 2015 (the “Amendment”) is by and among ABF Freight
System, Inc., an Arkansas corporation (“Freight System”), ABF Logistics, Inc.,
an Arkansas corporation (“ABF Logistics”), ABF Global Supply Chain, Inc., an
Arkansas corporation (“Global Supply Chain”), Panther II Transportation, Inc.,
an Ohio corporation (“Panther” and, together with Freight System, ABF Logistics
and Global Supply Chain, the “Existing Originators”), and ArcBest Contract
Logistics, LLC f/k/a Contract Logistics, LLC, an Oklahoma limited liability
company (the “Exiting Originator” and, together with the Existing Originators,
the “Original Originators”), ArcBest Enterprise Customer Solutions, Inc., an
Arkansas corporation  (“AECS”), ArcBest Funding LLC f/k/a ABF Freight Funding
LLC,  a Delaware limited liability company, as Buyer under the Receivables Sale
Agreement (as defined below) (in such capacity, the “Buyer”) and as Borrower
under the Loan Agreement (as defined below) (in such capacity, the “Borrower”),
ArcBest Corporation, f/k/a Arkansas Best Corporation, a Delaware corporation, as
Servicer (the “Servicer”), PNC Bank,  National Association, as the lender (in
such capacity, the “Lender”), letter of credit issuer (in such capacity, the “LC
Issuer”) and as agent and administrator for the lender and its assigns and the
letter of credit issuer and its assigns under the Loan Agreement (in such
capacity, the “Agent”).

W i t n e s s e t h :

Whereas, the Buyer and the Original Originators previously entered into and are
currently party to that certain Second Amended and Restated Receivables Sale
Agreement dated as of February 1, 2015 (as amended and supplemented through the
date hereof, the “Receivables Sale Agreement”);

Whereas, the Borrower, the Servicer, the Lender, the LC Issuer and the Agent are
parties to that certain Amended and Restated Receivables Loan Agreement dated as
of February 1, 2015 (as amended and supplemented through the date hereof, the
“Loan Agreement”)

 Whereas, the Exiting Originator has notified the Buyer and the Agent that
effective on October 1, 2015 (a) it intends to merge into AECS with AECS being
the surviving entity, and (b) concurrently with such merger, AECS shall change
its name to ArcBest Enterprise Solutions, Inc. (AECS and ArcBest Enterprise
Solutions, Inc. are referred to herein together as the “New Originator”);

 Whereas, the Buyer desires to add the New Originator as an Originator under the
Receivables Sale Agreement and to remove the Exiting Originator as an Originator
thereunder;

Whereas, pursuant to Section 2.5 of the Receivables Sale Agreement, the Servicer
has provided the Agent and the Buyer with at least thirty days’ prior written
notice of the proposed addition of the New Originator as an Originator to the
Receivables Sale Agreement;



arcb_EX_10.30

1988096

--------------------------------------------------------------------------------

 



   Whereas, the Original Originators, the New Originator and the Buyer agree to
amend the Receivables Sale Agreement pursuant to the terms and conditions set
forth herein; and

 Whereas, the Borrower, the Servicer, the LC Bank, the Lender and the Agent
agree to amend the Loan Agreement pursuant to the terms and conditions set forth
herein;

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1.Defined Terms.  Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Loan Agreement.

Section 2.Amendment to Receivables Sale Agreement.  Subject to the satisfaction
of the conditions precedent set forth in Section 4 below, the Receivables Sale
Agreement shall be and hereby is amended as follows:

2.1.Exhibit C of the Receivables Sale Agreement is hereby amended and restated
in its entirety to read as set forth in Exhibit C attached hereto and made a
part hereof.

Section 3.Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions precedent set forth in Section 5 below, the Loan Agreement shall be
and hereby is amended as follows:

3.1.The defined term “Originator” appearing in Exhibit I to the Loan Agreement
is hereby amended and restated in its entirety and as so amended and restated
shall read as follows:

“Originator” Each of ABF, ABF Logistics, Inc., an Arkansas corporation, ABF
Global Supply Chain, Inc., an Arkansas corporation, Panther II Transportation,
Inc., an Ohio corporation, and ArcBest Enterprise Solutions, Inc., an Arkansas
corporation.

3.2.The defined term “Eligible Receivable” appearing in Exhibit I to the Loan
Agreement is hereby amended by (a) deleting the “; and” appearing at the end of
clause (xxii) and replacing it with “;”, (b) deleting the period appearing at
the end of clause (xxiii) and replacing it with “; and” and (c) inserting a new
clause (xxivi) to read in its entirety as follows:

(xxiv)if such Receivable was originated by ArcBest Enterprise Solutions, Inc.,
the Agent shall have provided its written consent to the inclusion of
Receivables originated by ArcBest Enterprise Solutions, Inc. as Eligible
Receivables hereunder.

 



-2-

--------------------------------------------------------------------------------

 



Section 4.Departure of Exiting Originator; Joinder of New Originator.

(a)Each of the parties hereto agrees that effective as of satisfaction of the
conditions precedent set forth in Section 5 below (or Agent’s waiver thereof),
(i) the Exiting Originator shall no longer sell, transfer, assign, set over or
otherwise convey, and shall have no further obligation to sell, transfer,
assign, set over or otherwise convey, to Buyer any Receivables and other Sold
Assets originated by the Exiting Originator and (ii) any reference to the term
“Originator” in the Receivables Sale Agreement shall no longer include the
Exiting Originator. 

(b)Each of the parties hereto also agrees that from time to time, at the expense
of the requesting party, it will promptly, upon reasonable request and at the
expense of the requesting party, execute and deliver all further instruments and
documents, and take all further action, in order to implement the terms of this
Amendment including, without limitation, executing and filing such UCC
termination statements, and such other instruments or notices, the Exiting
Originator may reasonably determine to be necessary or appropriate.

(c)The New Originator seeks to become an Originator under the Receivables Sale
Agreement and, in connection therewith, hereby agrees as follows:

(i)The New Originator hereby agrees that it shall be bound by all of the terms,
conditions and provisions of, and shall be deemed to be a party to (as if it
were an original signatory to), the Receivables Sale Agreement and each of the
other relevant Transaction Documents. From and after the later of the date
hereof and the date that the New Originator has complied with all of the
requirements of Section 2.5 of the Receivables Sale Agreement (other than the
delivery of a Joinder Agreement), the New Originator shall be an Originator for
all purposes of the Receivables Sale Agreement and all other Transaction
Documents.  For the avoidance of doubt, only Receivables originated by the New
Originator on or after October 1, 2015 will be sold to Buyer.  All Receivables
originated prior thereto shall remain the property of the New Originator.  The
New Originator hereby acknowledges that it has received copies of the
Receivables Sale Agreement and the other Transaction Documents.

(ii)The New Originator hereby makes all of the representations and warranties
set forth in Section 4 (to the extent applicable) of the Receivables Sale
Agreement as of the date hereof (unless such representations or warranties
relate to an earlier date, in which case as of such earlier date), as if such
representations and warranties were fully set forth herein.  The New Originator
represents and warrants that its location (for purposes of the UCC) is Arkansas
and the offices where it keeps all its records concerning the Receivables and
its address for notices is:

3801 Old Greenwood Road

Fort Smith, Arkansas  72903

Attention:  Don Pearson

Phone:479-785-6136 



-3-

--------------------------------------------------------------------------------

 



Fax:479-785-8650

(iii)Each reference to the term “Originator” and “Originators” under the
Receivables Sale Agreement and each Transaction Document shall be deemed to
include the New Originator.

Section 5.Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:

5.1.The parties hereto shall have executed and delivered this Amendment.

5.2.The Buyer shall deliver to the New Originator a Subordinated Note in favor
of the New Originator and the Agent shall have received a copy of such
Subordinated Note.

5.3.The New Originator shall deliver to the Buyer and the Agent each of the
following:

(i)a certificate of an Authorized Officer of the New Originator together with
incumbency certificate, organizational documents (including evidence of the
merger of the Exiting Originator into the New Originator and the name change of
ArcBest Enterprise Customer Solutions, Inc. to ArcBest Enterprise Solutions,
Inc.) and resolutions;

(ii)UCC, tax and judgment lien searches against the New Originator; and

(iii)UCC financing statements naming the New Originator as seller/debtor, Buyer
as buyer/assignor and Agent as secured party/total assignee.

5.4.The Agent shall have received the following opinions of legal counsel to
Seller and New Originator in form and substance reasonably acceptable to the
Agent:

(i)in-house counsel opinion regarding general corporate matters;

(ii)opinion regarding certain UCC matters;

(iii)opinion regarding organizational and enforceability matters; and

(iv)opinion regarding certain true sale and non-consolidation matters.

5.5.Each representation and warranty of the New Originator, the Original
Originators, the Servicer and the Buyer contained herein (after giving effect to
this Amendment) shall be true and correct.

5.6.No (i) Event of Bankruptcy with respect to the Seller or any Originator,
(ii) Servicer Termination Event, (iii) Unmatured Servicer Termination Event,
(iv)

-4-

--------------------------------------------------------------------------------

 



Amortization Event, or (v) Unmatured Amortization Event, shall have occurred and
be continuing.

5.7.The Buyer shall have received such other agreements, instruments, documents,
certificates, and opinions as the Buyer may reasonably request.

Section 6.Representations of the New Originator, the Existing Originators, the
Buyer and the Servicer.  Each of the New Originator, the Existing Originators,
the Buyer and the Servicer hereby represent and warrant to the parties hereto
that as of the date hereof each of the representations and warranties contained
in the Receivables Sale Agreement, the Loan Agreement and any other Transaction
Document to which such Person is a party is true and correct as of the date
hereof and after giving effect to this Amendment (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date).

Section 7.Reaffirmation and Ratification of the Performance Guaranty.  The
agreements and obligations of ArcBest Corporation (the “Guarantor”) under the
Performance Guaranty are hereby reaffirmed, ratified, brought forward, renewed
and extended.  The Guarantor hereby ratifies, affirms, reaffirms, acknowledges,
and agrees that the Performance Guaranty represents the valid, binding and
enforceable obligation of the Guarantor.  The Guarantor hereby agrees that the
Performance Guaranty is and shall remain in full force and effect in favor of
the Agent for the benefit of the Secured Parties under the Performance Guaranty,
until all obligations owing to the Secured Parties thereunder shall have been
satisfied in accordance with its terms.

Section 8.Agreement in Full Force and Effect/Effectiveness of Amendment.  Except
as expressly set forth herein, all terms and conditions of the Agreement, as
amended, shall remain in full force and effect.  This Amendment shall be
effective as of the date first set forth above.

Section 9.Execution in Counterparts, Effectiveness.  This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 10.Governing Law.  This Amendment shall be construed in accordance with
the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.

 



-5-

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this First Amendment to
Second Amended and Restated Receivables Sale Agreement and First Amendment to
Amended and Restated Receivables Loan Agreement to be executed and delivered by
their duly authorized officers as of the date hereof.

 

 

 

 

 

 

 

ArcBest Funding LLC, as Borrower

 

By:  ArcBest Corporation, its sole member

 

 

 

 

 

 

 

 

By

/s/Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

ArcBest Corporation, as Servicer,

 

 

 

 

 

 

 

 

By

/s/Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Vice President – General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

Solely for the purpose of Section 7:

 

ARCBEST CORPORATION, f/k/a ARKANSAS BEST CORPORATION, as Guarantor

 

 

 

 

 

 

 

 

By

/s/Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Vice President – General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

ABF Freight System, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

ABF Global Supply Chain, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

ABF Logistics, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

Panther II Transportation, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

 

ArcBest Enterprise Customer Solutions, Inc., as the New Originator

 

 

 

 

 

 

 

 

By

/s/Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

PNC Bank, National Association, as the Lender, the LC Issuer, and as the Agent

 

 

 

 

 

 

 

 

By

/s/Michael Brown

 

 

 

Name:

Michael Brown

 

 

 

Title:

Senior Vice President



 



Signature Page to First Amendment to Second Amended and Restated Receivables
Sale Agreement and First Amendment to Amended and Restated Receivables Loan
Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

TRADE NAMES; FORMER NAMES

 

ABF LOGISTICS, INC.

 

Former names:

FreightValue, Inc.

ABF Multimodal, Inc.

 

Trade names:

Freightvalue.com – cancelled, no longer used

ABF Multimodal, Inc. - current

ABF Supply Chain Solutions, Inc. - current

 

ABF GLOBAL SUPPLY CHAIN, INC.

 

Former names:

Global Supply Chain Services, Inc.

 

Trade names (current):

ABF Global

 

ArcBest Enterprise Solutions, Inc.

 

Former names:

Contract Logistics, LLC

LTL Management, LLC

ArcBest Enterprise Customer Solutions, Inc.

ArcBest Contract Logistics, LLC

 

Trade names (current):

Smart Lines Worldwide

LTL Management

Smart Lines Managed Transportation Services

Smart Lines MTS

 

PANTHER II TRANSPORTATION, INC.

 

Trade names (current):

Panther Premium Logistics, Inc.

Panther Premium Logistics

Panther Expedited Services, Inc.

Panther International

 

 

--------------------------------------------------------------------------------